DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-21) drawn to an ophthalmologically suitable pharmaceutical composition in the form of a suspension, is acknowledged.  
Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03 (a)). 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 22-31 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention. Applicants timely responded to the restriction requirement in the reply filed 2/18/22.
 Accordingly, claims 1-21 are under current examination.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-3 are unclear. Claim 2 recites “…wherein the primary ionic suspension agent in the composition is not a solubilizing agent”. It is unclear what “primary” is referring to. Is the primary ionic suspension agent the one in the greatest quantity or has the greatest importance? Furthermore, of all the ionic suspension agents known by one of ordinary skill in the art, which ones are considered solubilizing agents or not (to any known compound)? The metes and bounds of the claims cannot be determined and the claims are indefinite. Claim 3, which is dependent on claim 2, recites “…wherein the composition comprises only a single ionic suspension agent”. Such is unclear, because if one it is interpreted that “the primary ionic suspension agent” is the one that is in greatest quantity, it implies that there is more than one ionic suspension agent, whereas claim 3 indicates that only one is present.
Claim 13 is unclear. Claim 13 recites “…wherein the composition comprises chondroitin sulfate…”. Such can be interpreted that the composition only contains chondroitin sulfate or that it additionally contains chondroitin sulfate (in addition to the ingredients recited in independent claim 1). The Examiner suggests amended to read “wherein the composition further comprises chondroitin sulfate…” in order to obviate the rejection and to clarify the claim interpretation. 
Claims 14 and 19 are unclear.  The claims recite concentrations of moxifloxacin (a and c of claim 14), prednisolone (b and c of claim 14) and polyoxylethylated castor oil 
The term “significantly similar or improved stability” in claim 20 is a relative term which renders the claim indefinite. The term “significantly similar or improved stability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 15-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kshirsagar et al. (WO 2013/065029; published: 5/10/13).
Kshirsagar et al. is directed to a fixed dose combination containing moxifloxacin and prednisolone for treatment of ocular infections (Title). Kshirsagar et al. teach an 
With regards to the stabilizing effect of moxifloxacin or pharmaceutically acceptable salt by the chelating agent (e.g., EDTA), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Kshirsagar et al. teach the same chelating agent and active agents in the same amount and therefore, in view of MPEP §2112, claim a new property for such known composition (e.g., stabilizing of moxifloxacin), which is inherently present in the prior art, does not necessarily make the claim patentable.

Therefore, by teaching all the limitations of claims 1-5, 7-8, 15-16 and 20-21, Kshirsagar et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kshirsagar et al. is directed to a fixed dose combination containing moxifloxacin and prednisolone for treatment of ocular infections (Title). Kshirsagar et al. teach an ophthalmic suspension containing moxifloxacin hydrochloride (eq. to moxifloxacin; 0.5% w/w dissolved) and prednisolone acetate (1.0% w/v suspended) (limitations of instant claims 1c; Example 1). The suspension comprises: disodium edetate (0.1 mg/mL; claims 1d and 8), polysorbate 80 (1.0 mg/mL; claims 1b, 4-5 and 16), and hypromellulose (i.e., an ionic suspension agent; 1.0 mg/mL; claims 1a and 2-3). It is noted that the composition further comprises hydroxypropyl beta-cyclodextrin (5.0 mg/mL), which is taught to be a solubilizing agent (not a suspending agent). The 
With regards to the stabilizing effect of moxifloxacin or pharmaceutically acceptable salt by the chelating agent (e.g., EDTA), the MPEP states the following (MPEP §2112(I)):
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, Kshirsagar et al. teach the same chelating agent and active agents in the same amount and therefore, in view of MPEP §2112, claim a new property for such known composition (e.g., stabilizing of moxifloxacin), which is inherently present in the prior art, does not necessarily make the claim patentable.
With regards to instant claim 21, Kshirsagar et al. teach that both active agents are contained in the same container and the suspension composition is formulated in a manner that allows for topical activity.  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Kshirsagar et al. do not teach the claimed weight ratio of moxifloxacin to the combination of ionic suspension agent(s) and non-ionic suspension agent(s) as required by instant claim 6; the exact weight% of moxifloxacin and/or prednisolone as required 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of moxiflaxacin: ionic/non-ionic suspension agents, moxifloxacin and/or prednisolone and polysorbate 80 as specified in claims 6, 14 and 17, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Kshirsagar et al. teach that moxifloxacin can range in an amount from about 0.05 to about 5 wt% and therefore, if, for example, 0.2 wt% of moxifloxacin was selected for the composition of Example 2, the weight ratio of moxifloxacin to ionic/non-ionic suspension agents would read on the claimed range. Furthermore, 0.1 wt% could be selected from the above range and such would read on the claimed concentration of moxifloxacin. Kshirsagar et al. teach that polysorbate 80 is introduced into suitable container and dissolved it in sufficient water for injection and stirred clear colorless solution was obtained (Example 1). The Applicants' specification provides no evidence that the selected concentration range in claims 6, 14 and 17 was not due to routine optimization and/or that the results should be considered unexpected compared to the prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing a colorless composition and/or providing the desired biological effect.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 9-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13) as applied to claims 1-8, 14-17 and 20-21 above, and further in view of Horn (US 2018/0098937).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kshirsagar et al. teach the limitations of instant claims 1-8, 14-17 and 20-21 (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Kshirsagar et al. do not teach wherein at least one of the ionic suspension agents comprises an effective amount of, for example, hyaluronic acid, wherein the at least one ionic suspension agent is mostly (i.e., more than 50%) composed of hyaluronic acid 
Horn is directed to artificial tear, contact lens and drug vehicle compositions and methods of use thereof (Title). Horn teaches that the addition of viscosity agents such as hyaluronic acid provides a low shear non-Newtonian high viscosity between blinks and high shear low viscosity during blinks ([0097]). The low shear viscosity between blinks helps spread the present artificial tear compositions over the eye and the high shear viscosity during blinks prevents the break up and drainage of the evaporative shield ([0097]). Horn teaches that CMC, hyaluronates and gums are preferred viscosity agents ([0142]). Horn teaches that viscosity agents such as hyaluronic acids further reduce the slight epithelial toxicity of nonionic surfactants that otherwise increases with concentration ([0150]). With regards to the amount of such viscosity agents, Horn teaches that the viscosity can be modified to target specific clinical treatments; for example, specific viscosities and viscosity enhancers may achieve an intrablink (high shear rate) viscosity of about 30 cps or les, more preferably about 25 cps or less, and most preferably about 20 cps or less ([0175-0179]). More specifically, specific clinical treatments may use the following interblink (low shear rate) viscosities:  i. contact lens use: about 1 to about 5 cps; ii. artificial tears mild-moderate dry eye: about 5 cps to about 100 cps; iii. artificial tears moderate-severe dry eye: about 100 cps to about 250 cps; and iv. artificial tears severe dry eye: about 250 to about 5000 cps ([0179]).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Kshirsagar et al. and Horn are each directed to topically applied ophthalmic compositions containing active agents such as moxifloxacin and prednisolone.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate hyaluronic acid into the composition of Kshirsagar et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Horn teaches that viscosity enhancing agents such as hyaluronic acid advantageously provides a low shear non-Newtonian high viscosity between blinks and high shear low viscosity during blinks, which helps spread the present artificial tear compositions over the eye and the high shear viscosity during blinks prevents the break up and drainage of the evaporative shield ([0097]). Furthermore, Horn teaches that hyaluronic acid advantageously reduce the slight epithelial toxicity of nonionic surfactants that otherwise increases with concentration ([0150]).
The viscosity of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal viscosity based on the amount of selected prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Based on the teachings of Horn, it would have been obvious to one of ordinary skill in the art to incorporate about 0.25 wt% of a polyoxyl-ethylated castor oil to achieve the predictable result of obtaining a composition suitable for topically applied ophthalmic composition.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. (WO 2013/065029; published: 5/10/13) as applied to claims 1-8, 14-17 and 20-21 above, and further in view of Muo et al. (CN 104083396; published: 10/8/14).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kshirsagar et al. teach the limitations of instant claims 1-8, 14-17 and 20-21 (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Kshirsagar et al. do not teach wherein at least one of the ionic suspension agents comprises an effective amount of, for example, hyaluronic acid, wherein the at least one ionic suspension agent is mostly (i.e., more than 50%) composed of hyaluronic acid component; wherein the hyaluronic acid is in a concentration of about 2 to 20 mg/mL and wherein the hyaluronic acid has an average molecular weight of about 360 to about 1200 kDa, as required by instant claims 9-12. Kshirsagar et al. do not teach wherein the composition further comprises about 5-50 mg/mL chondroitin sulfate, as required by instant claim 13. However, such deficiencies is cured by Muo et al.
Muo et al. is directed to corneal surface protectant as well as preparation method and application thereof (Title). Muo et al. teach that sodium hyaluronate (MW 200-1,200 kDa; 5-100 mg/mL) and chondroitin sulfate (MW 5-100 kD; 5-50 mg/mL) are preferably used in ophthalmic compositions as corneal surface protectants. Muo et al. teach that such corneal surface protecting agents can keep the corneal surface moist and keep the cornea good for a certain period of time.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Kshirsagar et al. and Muo et al. are each directed to topically applied ophthalmic compositions containing active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate hyaluronic acid MW 200-1,200 kDa; 5-100 mg/mL) and chondroitin sulfate (MW 5-100 kD; 5-50 mg/mL) into the composition of 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/458,289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition. It is noted that the ‘289 composition represents a species (with regards to the additional active agent 0.01-1% by weight bromfenac or pharmaceutically acceptable salt) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617